TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 20, 2019



                                      NO. 03-17-00865-CV


                                  Louise H. Chabot, Appellant

                                                 v.

                     The Estate of John Edward Sullivan, Deceased;
      Michael E. Deadman, Temporary Administrator; and John S. Young, Appellees




 APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TOM GREEN COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
              AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on September 12, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.